Title: To Benjamin Franklin from Stephen Thorogood, [c. 10 May 1783]
From: Thorogood, Stephen
To: Franklin, Benjamin


Most Honble. Sr.
Place of S. Mark. Venise May the [blank][c. May 10] 1783.
I do not know with what foundation, that it is here generaly reported; that this Citty, will shortly be visited by You great Sr. Every one glow with pleasure at the thought of it, and Certainly I Should think it, one of the happyest period of my life, that moment in which I shall have the happiness, to know You personaly. In Jully eighty one, when I was on my travells from England, to this Place. I had resolved, to have that Satisfation, but peculiar reason prevented Me going so far, from my shortest Road.
Having allways made my favorite Study; Natural Phylosophy few Moments Conversation with you Sr. would: Either sett me to wright from that Oppinion, which I hold of the Eletrical fluid, or We should have mark’d out some clearer reason to Account for its very mestyrious action, in the change of the Leyden Bottle.
I Crave Earnestly to know, if We may entratain any hope of Such report being true; if So; I Shall wait until I can personaly communicate to You my thoughts, on this particular. If otherwise I must beg leave, to send them in Writing, which I hope You will be able to well Compreand, althoue I am so deficient in the English language. Fate having deprived Me of an English liberal Education, being born of English Parents in this Citty, and lost them in My Infancy.
It is true that at a time when Every moment of it, is Employd by You for the wellfare of Your Contry; I should not intrude on it, & unknown trouble You w. this present, but great as You are in the Phylosophycal World, I am sure You must find a peculiar satisfation in having comunicated to You, any new thought, or Idea, by which it may be endevourd, to throw any new light on the Study of Nature; being sensible, that to distract our Mind from our greatest care is Even nessesary, and Serve only to recall Us to it w. Greater Spring & activity; I will hope that there will be found a Moment in which You will Sr. be pleased to inspect them; and grant Me for the present the unmerrited honor of Your obliging Answer. Remaining w. the profoundest Respect of Your Esselencys Most Obidient. Umble & Respectfull Serv.
Stephen Thorogood
 
Addressed: His Exellency Ben. Frankilin Es. / Minister of the United States of / Amarica to the Court of France / Paris.
